Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 7/25/22 clarify claims 2 and 5 to identify the structure of Formula IV, overcoming the rejection set forth under 35 USC 112(b) in the previous office action. Claim 2 has also been amended to overcome the objection set forth in the previous office action. The amendments require both R groups in formula IV to be alkyl groups, whereas the Aebli reference cited in the office action mailed 12/27/21 only discloses compounds where at least one of the groups corresponding to the R groups of formula IV is a hydrogen. The amendments overcome the Ishida reference made of record in the office action mailed 12/27/21 for the same reason. The prior art does not teach or render obvious antioxidant compositions meeting the limitations of amended claim 2 and its dependent claims, or the method of amended claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771